

Exhibit 10.1
PANDORA MEDIA, INC.


2014 EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated as of August 7, 2017)
 

    Section 1.    Purpose of the Plan. 


The purpose of this Pandora Media, Inc. 2014 Employee Stock Purchase Plan (the
"Plan") is to provide Eligible Employees (as defined below) with an opportunity
to acquire an equity interest in Pandora Media, Inc. (the "Company") by
purchasing shares of the Company's common stock (the "Stock") in a convenient
manner. This Plan is intended to qualify under Section 423 of the Internal
Revenue Code of 1986, as amended (the "Code").


Section 2.    Administration of the Plan.    


(a)Committee Composition.    The Plan shall be administered by the Board of
Directors (the "Board") or by a committee of the Board designated to administer
this Plan (the "Committee"). Unless otherwise determined by the Board, the
Compensation Committee of the Board shall be the "Committee" hereunder. To the
extent permitted by law, the Committee may delegate responsibilities for
day-to-day administration of the Plan to one or more officers of the Company.


(b)Committee Responsibilities. 


(i)The Committee shall interpret the Plan and make all other policy decisions
relating to the operation of the Plan. The Committee may adopt such rules,
guidelines and forms as it deems appropriate to implement the Plan. The
Committee's determinations under the Plan shall be final and binding on all
persons.


(ii)The Committee may determine the Participating Companies hereunder from time
to time. A "Participating Company" means (i) the Company and (ii) each present
or future Subsidiary designated by the Committee as a Participating Company. A
"Subsidiary" means a "subsidiary corporation" of the Company as defined in
Section 424(f) of the Code.
    
Section 3.    Enrollment and Participation.    
        
(a)Offering Periods.    An "Offering Period" means a period with respect to
which the right to purchase Stock may be granted under the Plan, as determined
pursuant to this Section 3(a). Unless and until otherwise determined by the
Committee, two Offering Periods shall commence in each calendar year on each
February 16 and August 16, and each Offering Period shall consist of one
Purchase Period. The Committee may change the duration of Offering Periods if
such change is announced prior to the scheduled beginning of the first Offering
Period to be affected; provided that no Offering Period may be longer than
27 months. An "Offering Date" means the first day of each Offering Period.


(b)Purchase Periods.    A "Purchase Period" means a period during which
contributions may be made toward the purchase of Stock under the Plan, as
determined pursuant to this Section 3(b). Unless and until otherwise determined
by the Committee, the Purchase Periods shall consist of the six-month periods
commencing on each February 16 and August 16 and ending on August 15 and
February 15, respectively. The Committee may change the duration and timing of
Purchase Periods at any time if such change is announced prior to the scheduled
beginning of the first Purchase Period to be affected; provided that no Purchase
Period may be longer than 27 months. A "Purchase Date" means the last day of
each Purchase Period (or, if such day is not a trading day, the trading day
immediately preceding such day).


(c)Eligibility and Enrollment.




1

--------------------------------------------------------------------------------




(i)An "Eligible Employee" means any employee of a Participating
Company; provided that the Committee, in its discretion, from time to time
(i) may determine that Eligible Employees who customarily work twenty (20) hours
or less per week or not more than five (5) months in any calendar year (or, in
each case, such lesser period of time as may be determined by the Committee in
its discretion) shall not be included in the Plan or an Offering Period and
(ii) may exclude employees that fall into an excludable category as described in
Section 423 of the Code and the regulations thereunder. The foregoing
notwithstanding, an individual shall not be considered an Eligible Employee if
his or her participation in the Plan is prohibited by the law of any country
that has jurisdiction over him or her or if complying with the laws of the
applicable jurisdiction would cause the Plan or an Offering Period to violate
Section 423 of the Code.


(ii)Any individual who, on the day preceding the first day of an Offering
Period, qualifies as an Eligible Employee may elect to become a participant in
the Plan for such Offering Period by, prior to the commencement of such Offering
Period, following the procedures specified by the Company in the manner and by
the deadline specified by the Company from time to time. An Eligible Employee
who so elects to participate in the Plan is referred to herein as a
"Participant". The Company shall establish an account on its books for each such
Participant (a "Plan Account").


(d)Duration of Participation.    Once enrolled in the Plan, a Participant shall
continue to participate in the Plan until he or she ceases to be an Eligible
Employee or withdraws from the Plan under Section 5(a).
    
Section 4.    Participant Contributions.    


(a)Frequency of Payroll Deductions.    A Participant may purchase shares of
Stock under the Plan solely by means of payroll deductions. Payroll deductions,
as designated by the Participant pursuant to Subsection (b) below, shall occur
on each payday during participation in the Plan.


(b)Amount of Payroll Deductions.    As part of the enrollment procedures
described in Section 3(c) above, an Eligible Employee shall designate the
portion of his or her Compensation (as defined below) that he or she elects to
have withheld on each payday during the applicable Purchase Period for the
purchase of Stock. Such portion shall be a whole percentage of the Eligible
Employee's Compensation, but not less than 1% nor more than 15%. For purposes of
this Plan, "Compensation" means all base straight-time gross earnings, exclusive
of commissions, payments for incentive compensation, bonuses, overtime, shift
premium and other similar compensation, unless otherwise determined by the
Committee on a uniform and nondiscriminatory basis; provided that the Committee
shall have the discretion to determine the application of this definition to
Participants outside the United States.


(c)Changing Withholding Rate.    If a Participant wishes to increase or decrease
the rate of payroll withholding to be effective for the next Purchase Period, he
or she may do so, subject to the limits set forth in clause (b) above, by
following the procedures specified by the Company in the manner and by the
deadline specified by the Company from time to time. If a Participant wishes to
decrease the rate of payroll withholding to be effective during an ongoing
Purchase Period, he or she may do one (1) time during a Purchase Period by
following the procedures specified by the Company in the manner and by the
deadline specified by the Company from time to time; provided that such
decreased withholding rate shall be subject to the limits set forth in
clause (b) above except that the decreased withholding rate may be 0%.


Section 5.    Withdrawal from the Plan.    


(a)Withdrawal.    A Participant may elect to withdraw from the Plan by following
the procedures specified by the Company in the manner and by the deadline
specified by the Company from time to time. As soon as reasonably practicable
thereafter, payroll deductions shall cease and the entire amount credited to the
Participant's Plan Account shall be refunded to him or her in cash, without
interest. No partial withdrawals shall be permitted.




2

--------------------------------------------------------------------------------




(b)Re-enrollment After Withdrawal.    A former Participant who has withdrawn
from the Plan shall not be a Participant until he or she re-enrolls in the Plan
under Section 3(c). Re-enrollment may be effective only at the commencement of
the next Offering Period.


Section 6.    Change in Employment Status.    


(a)Termination of Employment.    Termination of employment as an Eligible
Employee for any reason, including death, shall be treated as an automatic
withdrawal from the Plan under Section 5(a). A transfer of employment from one
Participating Company to another Participating Company shall not be treated as a
termination of employment.


(b)Leave of Absence.    For purposes of the Plan, and to the extent consistent
with Section 423 of the Code, employment shall not be deemed to terminate when
the Participant goes on a military leave, a sick leave or another bona fide
leave of absence approved by the Participating Company so long as the leave does
not exceed three months or, if longer than three months, the individual's right
to reemployment is provided by statute or has been agreed to by contract or in a
written policy of the Company which provides for a right of reemployment
following the leave of absence.


(c)Death.    In the event of the Participant's death, the amount credited to his
or her Plan Account shall be paid to a beneficiary designated by him or her for
this purpose on the prescribed form or, if none, to the Participant's estate.
Such form shall be valid only if, before the Participant's death, it was filed
with the Company in accordance with the Company's procedures.


        Section 7.    Plan Accounts and Purchase of Shares.    


(a)Plan Accounts.    The Company shall maintain a Plan Account on its books in
the name of each Participant. Whenever an amount is deducted from the
Participant's Compensation under the Plan, such amount shall be credited to the
Participant's Plan Account. Amounts credited to Plan Accounts shall not be trust
funds and may be commingled with the Company's general assets and applied to
general corporate purposes. No interest shall be credited to Plan Accounts.


(b)Purchase Price.    The "Purchase Price" means the price at which Participants
may purchase a share of Stock under the Plan, which shall be the lower of:


(i)85% of the Fair Market Value of a share of Stock on the Purchase Date; or


(ii)85% of the Fair Market Value of a share of Stock on the Offering Date (of,
if the Offering Date is not a trading day, on the first trading day following
the Offering Date);


provided that the "Fair Market Value" shall be equal to the closing price of the
Stock on the stock exchange on the date in question or, if the foregoing
provision is not applicable, then as determined by the Committee in good faith
on such basis as it deems appropriate.


(c)Number of Shares Purchased.    As of each Purchase Date, each Participant
shall be deemed to have elected to purchase the number of shares of Stock
calculated in accordance with this Plan, unless the Participant has previously
elected to withdraw from the Plan in accordance with Section 5(a). Subject to
the limits set forth in Section 8 below, the amount then in the Participant's
Plan Account shall be divided by the Purchase Price, and the number of shares
that results shall be purchased with the funds in the Participant's Plan
Account. The Committee may determine with respect to all Participants that any
fractional share, as calculated under this subsection (c), shall be (i) rounded
down to the next lower whole share or (ii) credited as a fractional share.


(d)Available Shares Insufficient.    In the event that the aggregate number of
shares that all Participants elect to purchase during an Purchase Period exceeds
the maximum number of shares remaining available for issuance under
Section 13(a), then the number of shares to which each Participant is entitled
shall be


3

--------------------------------------------------------------------------------




determined by multiplying the number of shares available for issuance by a
fraction, the numerator of which is the number of shares that such Participant
has elected to purchase and the denominator of which is the number of shares
that all Participants have elected to purchase.


(e)Delivery of Shares.    By enrolling in the Plan, each Participant shall be
deemed to have authorized the establishment of a brokerage account on his or her
behalf at a securities brokerage firm selected by the Committee. Alternatively,
the Committee may provide for a Plan share account for each Participant to be
established by the Company or by an outside entity selected by the Company which
is not a brokerage firm. As soon as reasonably practicable after each Purchase
Date, the Company shall arrange for the delivery to each Participant of the
shares purchased hereunder to the Participant's brokerage or Plan share account
in a form determined by the Company. Notwithstanding any other provision of the
Plan, unless otherwise determined by the Committee or required by any applicable
law, rule or regulation, the Company shall not deliver to any Participant
certificates evidencing shares issued in connection with any purchase under the
Plan, and instead such shares shall be recorded in the books of the brokerage
firm selected by the Company or, as applicable, the Company, its transfer agent,
stock plan administrator or such other outside entity which is not a brokerage
firm.


(f)Unused Cash Balances.    Following the end of any Purchase Period, any amount
remaining in the Participant's Plan Account shall, at the discretion of the
Committee, either be refunded to the Participant in cash, without interest, or
be retained in the Participant's Plan Account for the next Purchase Period but
only to the extent representing the unused Purchase Price for fractional shares.


(g)Stockholder Approval.    Any other provision of the Plan notwithstanding, no
shares of Stock shall be purchased under the Plan unless and until the Company's
stockholders have approved the adoption of the Plan.


Section 8.    Limitations on Stock Purchases Under the Plan.    


(a)Share Limit.    With respect to any Purchase Period, no Participant shall
purchase more than 15,000 shares of Stock (or such other number of shares of
Stock as may be determined by the Committee prior to the start of any Purchase
Period) nor more than the amounts of Stock set forth in Sections 8(c) and 13(a).


(b)Dollar Limit.    No Participant shall be granted a purchase right under the
Plan which permits his or her rights to purchase stock under all employee stock
purchase plans under Section 423 of the Code of the Company and its Subsidiaries
to accrue at a rate which exceeds $25,000 of fair market value of such stock
(determined at the time the purchase right is granted) for each calendar year in
which such purchase right is outstanding at any time, as determined under
Section 423 of the Code and the applicable rules and regulations thereunder. If
a Participant is precluded by this subsection (b) from purchasing additional
Stock under the Plan, then his or her employee contributions shall automatically
be discontinued and shall resume at the beginning of the earliest Purchase
Period ending in the next calendar year (if he or she then is an Eligible
Employee).


(c)Limit on Five Percent Holders.    Any other provision of the Plan
notwithstanding, no Participant shall be granted a right to purchase Stock under
the Plan if such Participant, immediately after his or her election to purchase
such Stock, would own stock and/or hold outstanding purchase rights to purchase
stock possessing 5% or more of the total combined voting power or value of all
classes of stock of the Company or any parent or Subsidiary of the Company,
determined pursuant to Section 423 of the Code.


Section 9.    Rights Not Transferable.    


The rights of any Participant under the Plan, or any Participant's interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by beneficiary designation or the laws of
descent and distribution. If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than by beneficiary designation or the laws of descent and distribution, then
such act shall be treated as an election by the Participant to withdraw from the
Plan under Section 5(a).




4

--------------------------------------------------------------------------------




Section 10.    No Rights as an Employee.    


Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way any rights of the Participating Companies or of the Participant to terminate
his or her employment at any time and for any reason, with or without cause.


Section 11.    No Rights as a Stockholder.    


A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the applicable Purchase Date and issued to the
Participant.


Section 12.    Securities Law Requirements.    


Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company's securities may then be traded.


Section 13.    Stock Offered under the Plan.    


(a)Authorized Shares.    The aggregate number of shares of Stock available for
purchase under the Plan shall be 10,000,000, subject to adjustment pursuant to
Section 13(b).


(b)Antidilution Adjustments.    The aggregate number of shares of Stock offered
under the Plan, the share limitation described in Section 8(a) and the price of
shares that any Participant has elected to purchase shall be adjusted
proportionately by the Committee for any increase or decrease in the number of
outstanding shares of Stock resulting from a subdivision or consolidation of
shares or the payment of a stock dividend, any other increase or decrease in
such shares effected without receipt or payment of consideration by the Company,
the distribution of the shares of a Subsidiary to the Company's stockholders or
a similar event.


(c)
Reorganizations.



(i)
"Corporate Reorganization" means:



(A)The consummation of a merger or consolidation of the Company with or into
another entity, or any other corporate reorganization; or


(B)The sale, transfer or other disposition of all or substantially all of the
Company's assets or the complete liquidation or dissolution of the Company.


(ii)Any other provision of the Plan notwithstanding, prior to the effective time
of a Corporate Reorganization, any Offering Period and Purchase Period then in
progress shall terminate and shares shall be purchased pursuant to Section 7 on
a date prior to such effective time as determined by the Committee in its sole
discretion, unless the Plan is continued by the Company or assumed by the
surviving corporation or its parent corporation pursuant to the plan of merger
or consolidation. The Plan shall in no event be construed to restrict in any way
the Company's right to undertake a dissolution, liquidation, merger,
consolidation or other reorganization.
    
Section 14.    Amendment or Discontinuance.
    
The Board or the Committee shall have the right to amend, suspend or terminate
the Plan at any time and without notice. Except as provided in Section 13, any
increase in the aggregate number of shares of Stock to be issued under the Plan
shall be subject to approval by a vote of the stockholders of the Company, and
no amendment


5

--------------------------------------------------------------------------------




shall be made which shall allow a Purchase Price for offerings under the Plan to
be less than the lower of (i) 85% of the Fair Market Value on the Offering Date
or (ii) 85% of the Fair Market Value on the Purchase Date. The Committee may
adopt and amend stock purchase sub-plans with respect to employees of non-U.S.
Subsidiaries with such provisions as the Committee may deem appropriate to
conform with local laws, practices and procedures. All such sub-plans shall be
subject to the limitations on the amount of Stock that may be issued under the
Plan and, except to the extent otherwise provided in such sub-plans, shall be
subject to all of the provisions set forth herein but shall be considered
separate offerings under the Plan.




6